Title: To James Madison from John Dawson, July 1806
From: Dawson, John
To: Madison, James



Dear Sir
July, 1806.

Mr. R. Hackley has made known to me his wish to receive a consular appointment to some of the French ports-  altho a countryman of ours you may be unacquainted with Mr. Hackley; I have long & well known him, & feel a pleasure in recommending him to you as a gentleman who woud, with advantage and credit, fill any such appointment to which the President shall think proper to nominate him.  With much Esteem Your friend & Servt

J Dawson

